RENDERED: NOVEMBER 20, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1129-MR


TIRRELL BARBOUR                                                     APPELLANT



                  APPEAL FROM HARDIN CIRCUIT COURT
v.                HONORABLE KEN M. HOWARD, JUDGE
                        ACTION NO. 18-CR-01167



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Tirrell Barbour has appealed as a matter of right from the

judgment of the Hardin Circuit Court convicting him of first-degree fleeing or

evading police, operating a motor vehicle under the influence, speeding, and being

a first-degree persistent felony offender. The court sentenced him to 15 years’

imprisonment. Finding no error, we affirm.
             The Hardin County grand jury returned a multiple count indictment

against Barbour related to an attempted traffic stop on September 28, 2018, by

Kentucky State Trooper Jeremy Duvall while he was patrolling on southbound

Interstate 65. Barbour refused to pull over and continued to drive at an excessive

speed as Trooper Duvall pursued him on the interstate, which was an active

construction zone. As Barbour attempted to exit the interstate on an exit ramp, he

flipped his automobile, hit a light pole and construction signs, crawled out of his

car, ran across the ramp, jumped over a fence, and ran away from the officers. The

officers apprehended him in a muddy field. As a result, the grand jury charged him

with first-degree fleeing or evading police (while operating a motor vehicle); first-

degree wanton endangerment, police officer; resisting arrest; operating a motor

vehicle under the influence of intoxicants, second offense, aggravated (DUI);

speeding, 26 mph over; first-degree wanton endangerment; first- and third-degree

criminal mischief; failure to signal; second-degree fleeing or evading police (as a

pedestrian); and being a first-degree persistent felony offender (PFO I). Barbour

entered a plea of not guilty at his arraignment, and a jury trial was scheduled. Prior

to trial, and on the Commonwealth’s motion, the court dismissed counts 2, 3, 6, 9,

and 10 of the indictment related to wanton endangerment, resisting arrest, first-

degree criminal mischief, and the second-degree fleeing or evading police charge

(as a pedestrian).


                                         -2-
             A three-day jury trial commenced on May 29, 2019. Following the

close of evidence, the trial court instructed the jury on five counts: first- and

second-degree fleeing or evading police, DUI, speeding, third-degree criminal

mischief, and failure to signal. The jury ultimately returned guilty verdicts on the

charges of first-degree fleeing or evading police, DUI, and speeding. The jury

found Barbour not guilty of criminal mischief and failure to signal. After the

penalty phase, the jury recommended a five-year sentence for the fleeing or

evading police conviction, enhanced to 15 years for his status offense of being a

PFO I.

             Following the trial, Barbour filed a motion pursuant to Kentucky

Rules of Criminal Procedure (RCr) 10.02 and 10.24 requesting the trial court to

enter a verdict of not guilty or, in the alternative, to grant him a new trial. He

argued that there was insufficient evidence to support his convictions and raised

issues related to the introduction of video evidence of the vehicle and foot pursuit,

hyperbole used by the Commonwealth in describing the applicable portion of I-65

as one of the busiest in the country, and the introduction of photographs of the

scene where Barbour’s vehicle came to a stop.

             The trial court ultimately entered a judgment and sentence on July 19,

2019, finding Barbour guilty of the offenses as found by the jury and sentencing

him to an enhanced 15-year sentence for the first-degree fleeing or evading police


                                          -3-
conviction and a $100.00 fine for the speeding conviction. By a separate order, the

court entered a sentence for the DUI conviction, which was a fine and four days of

imprisonment with a four-day credit. Barbour was ordered to complete a treatment

program and attend a DUI victim impact panel. This appeal now follows.

             On appeal, Barbour raises three arguments. These address his

representation by appointed counsel, testimony from Trooper Duvall regarding

blood testing, and jury instructions. We shall consider each issue in turn.

             For his first issue, Barbour seeks palpable error review pursuant to

RCr 10.26, to the extent it was not preserved, related to whether the trial court

should have held a hearing as to whether his public defender should remain his

trial counsel. The Supreme Court of Kentucky defined a review for palpable error

in Schoenbachler v. Commonwealth, 95 S.W.3d 830, 836 (Ky. 2003), as follows:

             A palpable error is one of that [sic] “affects the
             substantial rights of a party” and will result in “manifest
             injustice” if not considered by the court, and “[w]hat it
             really boils down to is that if upon a consideration of the
             whole case this court does not believe there is a
             substantial possibility that the result would have been any
             different, the irregularity will be held nonprejudicial.”

(Footnotes omitted); see also Miller v. Commonwealth, 283 S.W.3d 690, 695 (Ky.

2009) (“[A]n unpreserved error that is both palpable and prejudicial, still does not

justify relief unless the reviewing court further determines that it has resulted in a

manifest injustice; in other words, unless the error so seriously affected the


                                          -4-
fairness, integrity, or public reputation of the proceeding as to be ‘shocking or

jurisprudentially intolerable.’”).

             This issue arose as a result of an exchange between the trial court and

Barbour at a pretrial conference on May 14, 2019, shortly before the trial in this

action. Barbour’s appointed counsel informed the court that the Commonwealth

had made a guilty plea offer, which counsel had advised him to accept. However,

Barbour chose not to follow this advice. The following discussion then occurred:

             Court: Mr. Barbour, you understand that it’s your
             attorney’s responsibility to, obviously, convey any offer
             that’s made, to give you his best advice, but then it’s
             ultimately your final decision, and you understand that.

             Barbour: Yes, sir, I understand, but I honestly don’t feel
             like my attorney’s been helping me, I feel like he’s not
             really trying.

             Court: I don’t want you to talk about what you all have
             discussed, that’s between you and him.

             Barbour: Okay.

             Court: I just want to make sure you understand that any
             final plea decision is yours.

             Barbour: Yes, sir.

             Court: And so, we will go to trial next Wednesday.

             Counsel: Yes, sir.

             Court: Thank you.




                                         -5-
             Barbour then asked his counsel about medical records he had been

trying to give to the trial court for six months related to a recommended medical

treatment he had been seeking but that the jail had refused to approve. Barbour

specifically sought a reduction of his bond so that he could go to the hospital and

have the procedure performed. The court did not reduce Barbour’s bond and

indicated that it was not a medical professional and could not tell other medical

professionals what to do. The discussion regarding Barbour’s experience with the

jail staff and his pending lawsuit against the jail continued, which prompted the

court to remind Barbour that it was presiding over his criminal action. Barbour

then began to leave the courtroom with the bailiffs. As he was walking, Barbour

stated:

             Your honor, can you put it on the record, I don’t want
             him [his appointed counsel] on my case. I don’t want
             him on my case. He’s going to get me killed. He ain’t
             trying to help me. He’s buddies with the prosecutor.
             Buddy-buddy.

The issue was not raised again, and the trial took place with the same appointed

counsel representing Barbour.

             Based upon this conversation at the pretrial conference, Barbour now

argues that he was entitled to a hearing to determine whether he had shown

sufficient cause for a substitute counsel to be appointed. We disagree that Barbour

has shown palpable error that would support reversal on this issue.


                                         -6-
             In Deno v. Commonwealth, 177 S.W.3d 753, 759 (Ky. 2005), the

Supreme Court of Kentucky discussed an indigent defendant’s right to substitute

counsel:

                    An indigent defendant is not entitled to the
             appointment of a particular attorney, and a defendant
             who has been appointed counsel is not entitled to have
             that counsel substituted unless adequate reasons are
             given. When a defendant requests substitution of counsel
             during trial, “the defendant must show good cause, such
             as a conflict of interest, a complete breakdown of
             communication or an irreconcilable conflict which leads
             to an apparently unjust verdict.” Good cause has been
             described as: (1) a “complete breakdown of
             communications between counsel and defendant;” (2) a
             “conflict of interest;” and (3) that the “legitimate interests
             of the defendant are being prejudiced.” Whether good
             cause exists for substitute counsel to be appointed is
             within the sound discretion of the trial court.

(Footnotes omitted.) “[M]ere dissatisfaction with appointed counsel’s performance

is insufficient to support a motion to support his removal.” Stinnett v.

Commonwealth, 364 S.W.3d 70, 81 (Ky. 2011).

             While Barbour contends that Deno contains an implicit hearing

requirement on a motion to substitute appointed counsel by citing to an

unpublished opinion, the Commonwealth counters that a formal hearing is not

required in the absence of good cause for a defendant’s dissatisfaction.

                    The trial court has an affirmative duty to inquire
             into the source and nature of a criminal defendant’s
             expressed dissatisfaction with counsel. Benitez v. United
             States, 521 F.3d 625, 634 (6th Cir. 2008). However, a

                                          -7-
             searching inquiry is not required unless the defendant
             raises some “substantial basis for dissatisfaction.”
             Monroe v. United States, 389 A.2d 811, 820 (D.C. App.
             1978). The nature and scope of the inquiry is not rigid.
             Instead, the necessary scope depends on the
             circumstances of each case. Id. at 821. Whatever the
             inquiry requires, though, it must be sufficient to elicit
             whether counsel has both the ability and the preparedness
             to effectively assist the defendant. Id.

Padgett v. Commonwealth, 312 S.W.3d 336, 343 (Ky. 2010). Here, we agree with

the Commonwealth that Barbour’s statements at the end of the pretrial proceeding

did not provide a substantial basis for replacing his appointed counsel shortly

before trial was scheduled to begin or for even holding a hearing to explore this

request. We find no error, palpable or otherwise, to justify reversal on this issue.

             Next, Barbour contends that the admission of testimony that he had

declined an independent blood test constituted palpable error. Trooper Duvall

provided this information during his examination after he stated that Barbour had

consented to a blood draw at the hospital and Duvall had read the implied consent

form to Barbour. Barbour argues that this testimony resulted in an unfair inference

that he was guilty of intoxication and constituted a violation of his Fifth

Amendment right against self-incrimination, citing Griffin v. California, 380 U.S.
609, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965), as well as his Fourth Amendment

rights against unreasonable searches. We disagree that any manifest injustice

occurred to support reversal.


                                          -8-
             Kentucky Revised Statutes (KRS) 189A.103 requires an officer to

inform a person who has undergone a test at the officer’s request that he or she

may request an independent test:

             The following provisions shall apply to any person who
             operates or is in physical control of a motor vehicle or a
             vehicle that is not a motor vehicle in this
             Commonwealth:

             (1) He or she has given his or her consent to one (1) or
             more tests of his or her blood, breath, and urine, or
             combination thereof, for the purpose of determining
             alcohol concentration or presence of a substance which
             may impair one’s driving ability, if an officer has
             reasonable grounds to believe that a violation of KRS
             189A.010(1) or 189.520(1) has occurred;

             ...

             (7) After the person has submitted to all alcohol
             concentration tests and substance tests requested by the
             officer, the person tested shall be permitted to have a
             person listed in subsection (6) of this section of his or her
             own choosing administer a test or tests in addition to any
             tests administered at the direction of the peace officer.
             Tests conducted under this section shall be conducted
             within a reasonable length of time. Provided, however,
             the nonavailability of the person chosen to administer a
             test or tests in addition to those administered at the
             direction of the peace officer within a reasonable time
             shall not be grounds for rendering inadmissible as
             evidence the results of the test or tests administered at the
             direction of the peace officer.




                                          -9-
KRS 189A.105 addresses, in part, the option to request an independent test, and

subsection (2)(a)3. provides:1

                 At the time a breath, blood, or urine test is requested, the
                 person shall be informed . . . [t]hat if the person first
                 submits to the requested alcohol and substance tests, the
                 person has the right to have a test or tests of his blood
                 performed by a person of his choosing described in KRS
                 189A.103 within a reasonable time of his arrest at the
                 expense of the person arrested.

The same statute requires the officer to inform the arrested person a second time of

his or her right to have an independent blood test:2

                 (4) Immediately following the administration of the final
                 test requested by the officer, the person shall again be
                 informed of his right to have a test or tests of his blood
                 performed by a person of his choosing described in KRS
                 189A.103 within a reasonable time of his arrest at the
                 expense of the person arrested. He shall then be asked
                 “Do you want such a test?” The officer shall make
                 reasonable efforts to provide transportation to the tests.

                 We agree with the Commonwealth that Barbour’s constitutional rights

were not impacted by the testimony that he had declined an independent blood test.

“Exclusion of evidence for violating the provisions of the informed consent statute

is not required. It has been held in Kentucky and elsewhere that in the absence of

an explicit statutory directive, evidence should not be excluded for the violation of


1
 We are utilizing the version of this subsection of KRS 189A.105 in effect between June 24,
2015, and June 30, 2020.
2
    See footnote 1.

                                             -10-
provisions of a statute where no constitutional right is involved.” Beach v.

Commonwealth, 927 S.W.2d 826, 828 (Ky. 1996). There was no such statutory

directive here that evidence should be excluded for the violation of this statute.

Furthermore, “the Fifth Amendment is not implicated here. The Fifth Amendment

protection applies to evidence of a testimonial nature. It does not apply to physical

evidence such as bodily fluids, breath, and hair.” Deno, 177 S.W.3d at 760

(footnote omitted). Finally, the Fourth Amendment is not implicated because

Barbour was not coerced into taking an independent blood test or into declining the

offer of one. We find no error on this issue, palpable or otherwise.

             For his final argument, Barbour contends that the jury instructions for

first-degree fleeing or evading police and DUI constituted a violation of double

jeopardy under both statutory and constitutional grounds. Again, this issue was not

preserved for review, although we agree with the Commonwealth that Barbour did

not waive his constitutional double jeopardy claim:

             [A]lthough Appellant failed to raise this issue at trial,
             “the constitutional protection against double jeopardy is
             not waived by failing to object at the trial level.” Walden
             v. Commonwealth, 805 S.W.2d 102, 105 (Ky. 1991)
             (overruled on other grounds by Commonwealth v. Burge,
             947 S.W.2d 805 (Ky. 1996)). Accordingly, Appellant’s
             constitutional double jeopardy argument is properly
             raised for our review. It is important to note that this rule
             is premised upon the constitutional stature of the right,
             and as further discussed below, we ultimately resolve this
             issue upon statutory grounds. Nevertheless, review of
             the unpreserved claim of a violation of statutory double

                                         -11-
             jeopardy is proper upon application of the palpable error
             rule, see RCr 10.26. Cardine v. Commonwealth, 283
S.W.3d 641 (Ky. 2009) (“Double jeopardy violation
             resulting when defendant was retried following trial
             court’s sua sponte declaration of mistrial on less than
             manifest necessity constituted palpable error.”).

Kiper v. Commonwealth, 399 S.W.3d 736, 740-41 (Ky. 2012) (footnote omitted).

             In Adams v. Commonwealth, 564 S.W.3d 584, 591 (Ky. App. 2018),

this Court explained the protections against double jeopardy:

                     The Fifth Amendment to the United States
             Constitution guarantees that no person shall “for the
             same offense, be twice put in jeopardy of life or limb[.]”
             Section 13 of the Kentucky Constitution is virtually
             identical and affords the same prohibition against
             convicting or charging a person twice for the same
             offense. In order to determine whether a double jeopardy
             violation has occurred, the Blockburger same-elements
             test is employed: “whether the act or transaction
             complained of constitutes a violation of two distinct
             statutes and, if it does, if each statute requires proof of a
             fact the other does not. Put differently, is one offense
             included within another?” Commonwealth v. Burge, 947
S.W.2d 805, 811 (Ky. 1996) (internal citation omitted)
             (adopting the test set forth in Blockburger v. U.S., 284
U.S. 299, 304, 52 S. Ct. 180, 182, 76 L. Ed. 306 (1932)).

Both Barbour and the Commonwealth have put forth several arguments in support

of their respective positions. However, we hold that Barbour’s arguments must fail

because the jury instructions at issue permitted the jury to decide that he was guilty

under instructions that required proof of a fact that the other did not. We shall now

examine the instructions at issue in this case as well as their statutory bases.


                                         -12-
            KRS 520.095(1) provides that a person is guilty of first-degree fleeing

or evading police:

            (a) When, while operating a motor vehicle with intent to
            elude or flee, the person knowingly or wantonly disobeys
            a direction to stop his or her motor vehicle, given by a
            person recognized to be a police officer, and at least one
            (1) of the following conditions exists:

                     1. The person is fleeing immediately after
                     committing an act of domestic violence as
                     defined in KRS 403.720;

                     2. The person is driving under the influence
                     of alcohol or any other substance or
                     combination of substances in violation of
                     KRS 189A.010;

                     3. The person is driving while his or her
                     driver’s license is suspended for violating
                     KRS 189A.010; or

                     4. By fleeing or eluding, the person is the
                     cause, or creates substantial risk, of serious
                     physical injury or death to any person or
                     property[.]

Instruction No. 4 addressed this charge under the indictment:

                   You will find the Defendant guilty of First-Degree
            Fleeing/Evading Police under this Instruction if, and only
            if, you believe from the evidence beyond a reasonable
            doubt all of the following:

                     A. That in Hardin County on or about September
                     28, 2018 and before the finding of the Indictment
                     herein, he operated a motor vehicle with the intent
                     to flee or elude;


                                          -13-
                   AND

                   B. That he knowingly or wantonly disobeyed a
                   direction to stop his motor vehicle, which direction
                   was given by a person whom he recognized to be a
                   police officer;

                   AND

                   C. That he was operating the motor vehicle under
                   the influence of intoxicants which may impair
                   one’s driving ability;

                   OR

                   That his act of fleeing or eluding caused or created
                   a substantial risk of serious physical injury or
                   death to any person or serious injury to property.

             As to the DUI charge, KRS 189A.010(1)(c) provides that “[a] person

shall not operate or be in physical control of a motor vehicle anywhere in this state

. . . [w]hile under the influence of any other substance or combination of

substances which impairs one’s driving ability[.]” Instruction No. 6 addressed this

charge:

                    You will find the Defendant Guilty of Operating a
             Motor Vehicle While Under the Influence of Alcohol or
             Other Substance Which Impairs Driving Ability if, and
             only if, you believe from the evidence beyond a
             reasonable doubt all of the following:

                   A. That in Hardin County on or about September
                   28, 2018 and within 12 months before the finding
                   of the Indictment herein he operated a motor
                   vehicle;


                                        -14-
                    AND

                    B. That while doing so, he was under the
                    influence of a substance which may impair one’s
                    driving ability[.]

             The Commonwealth argues that the jury could have found Barbour

guilty of the fleeing or evading police charge by finding that he caused or created a

substantial risk of serious physical injury or death or serious injury to property, and

the instruction did not require a finding that he was operating his motor vehicle

under the influence in order to find guilt. Therefore, there can be no double

jeopardy violation. It cites to Davis v. Commonwealth, 967 S.W.2d 574, 582 (Ky.

1998), in support of this argument, in which the Supreme Court addressed the

unanimous verdict requirement in criminal prosecutions:

                    Nothing less than a unanimous verdict is permitted
             in a criminal case. KRS 29A.280(3); Wells v.
             Commonwealth, Ky., 561 S.W.2d 85 (1978). Unanimity
             becomes an issue when the jury is instructed that it can
             find the defendant guilty under either of two theories,
             since some jurors might find guilt under one theory,
             while others might find guilt under another. If the
             evidence would support conviction under both theories,
             the requirement of unanimity is satisfied.

On the other hand, Barbour argues that by using this reasoning, the

Commonwealth was ignoring its theory of the case that he was driving while he

was impaired, which he asserts the jury validated by convicting him of the DUI

charge.


                                         -15-
             We must agree with the Commonwealth that the instructions at issue

did not require the jury to find that Barbour had been operating his motor vehicle

under the influence in order to convict him of fleeing or evading police. The

evidence certainly established proof of both alternatives included in Instruction No.

4. Therefore, we hold that Barbour’s right to be protected against double jeopardy

was not violated in this instance and that vacation of the DUI conviction is not

warranted.

             For the foregoing reasons, the judgment of the Hardin Circuit Court is

affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Steven J. Buck                            Daniel Cameron
Assistant Public Advocate                 Attorney General of Kentucky
Frankfort, Kentucky
                                          Mark D. Barry
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -16-